Citation Nr: 0202413	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1973 to 
January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified before 
a Hearing Officer at the RO in March 1999.  A transcript of 
the hearing has been associated with the claims folder.  In 
June 2000, the matter was remanded by a member of the Board 
for further development.  It was returned to the Board in 
December 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.

2.  A chronic acquired psychiatric disorder was not present 
in service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and any currently 
present acquired psychiatric disorder is not etiologically 
related to service.

3.  Any currently present PTSD is not due to a service 
stressor.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. § 3.304 (1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claim are liberalizing and are therefore applicable 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the veteran's claim.  It has informed the veteran 
of the requirements for establishing service connection for 
psychiatric disability, including PTSD.  It has also informed 
the veteran of the evidence it has considered and its reasons 
for denying her claim.  In addition it has obtained all 
available medical records pertinent to the claim, and 
provided the veteran with a VA examination to determine the 
nature of her psychiatric disability.  Further, in accordance 
with the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (February 20, 1996), the RO has properly 
developed the facts pertinent to the alleged physical assault 
of the veteran during military service.  

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

II.  Factual Background

Service medical records are negative for any diagnosis of an 
acquired psychiatric disorder.  In December 1973, the veteran 
underwent a psychiatric examination and was found to have no 
psychiatric disorder warranting action under the provisions 
of AFM 35-4.  However, there was evidence of a character and 
behavior disorder, which could be best classified as schizoid 
personality manifested by secluded behavior, an inability to 
adjust to new demands, and autistic thinking.  The disorder 
was deemed severe, and discharge of the veteran was 
recommended.  The examining psychologist specifically stated 
that no psychiatric disease was found.

In contemplation of her discharge from service, the veteran 
was interviewed by a female officer in December 1973.  At 
that time, the veteran reported that she had become 
disillusioned with the Air Force because of "immoral 
language" and "being propositioned by men."  She said she 
did not feel she could work around "such people."  The 
veteran also indicated that she was having problems being 
away from her boyfriend.  She had difficulty coping with 
reality.  She would "take off" on subjects such as, "how 
our country is actually run by a secret culture operating out 
of Texas."  She changed her stories for the purpose of 
saying things that would please the interviewer.  Because of 
her apparent inability to cope with reality, the interviewer 
felt that the veteran should be discharged for the good of 
the Air Force.  

In response to a claim for service connection for the 
residuals of a shoulder injury, the veteran was afforded a VA 
general medical examination in August 1975.  Her psychiatric 
condition was found to be within normal limits.  

Medical records from the Leavenworth VA Medical Center (VAMC) 
and Durham VAMC dated from September 1979 to December 1985 
were associated with the claims folders.  Those records show 
that the veteran had a history of treatment for alcohol and 
substance abuse.  The records also psychiatric problems.  
Specifically, a January 1981 treatment note indicates that 
the veteran probably had a schizophrenic problem.  An 
abbreviated medical record dated in January 1981 lists a 
diagnosis of agitated depression with suicidal ideation.  
Borderline personality disorder was diagnosed in December 
1985.  No findings were made with regard to the veteran's 
active military service.

A claim for service connection for a mental disorder was 
received in May 1997.  The veteran reported receiving 
treatment through the Durham VAMC.  Records from the Durham 
VAMC dated from April 1989 and February 1997 show that the 
veteran received psychiatric treatment and that the various 
diagnoses were borderline personality disorder, major 
depression, dysthymic disorder, prolonged grief reaction as 
result of the passing of her brother, adjustment disorder, 
and personality disorder with histrionic and explosive 
features.  No diagnosis of PTSD was made during that period.  
On no occasion was the veteran's depression or dysthymic 
disorder attributed to her active military service.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 1999.  She stated she had no 
psychiatric problems prior to her military service.  Her 
mother also attested to this.  The veteran said that she 
began to experience problems shortly after she entered 
service.  She recalled feeling very intimidated during her 
basic training because of the overwhelming ratio of men to 
women.  She reported instances of threats, intimidation, and 
"scary games."  She remembered there had been one occasion 
when her sergeant told her that she would be the subject of a 
"gang bang."  She felt the comment had been a direct threat 
rather than a joke.  She said she lived in fear for the 
remaining days of her service.  She indicated that she 
discussed the matter with her mother and then contacted the 
base chaplain to enlist his help.  Her mother recalled having 
that conversation with the veteran.  The veteran maintained 
that her experiences in service had caused irrevocable 
psychological damage.  She said she began experiencing 
psychiatric problems immediately after her service discharge.  
However, she testified that she had only recently "come to 
terms" with her problems and sought medical assistance.  She 
argued that the schizoid personality disorder identified in 
service was the initial manifestation of her current 
psychiatric disorder.  

A letter from a VA staff psychiatrist was received in April 
1999.  The doctor indicated that he had been treating the 
veteran at the Durham VAMC since 1994.  He said the veteran 
suffered from a severe psychiatric disorder with components 
of depression, personality difficulties, history of substance 
abuse, and non-epileptic spells.  He said the veteran had 
only recently recalled in-service episodes of sexual threats 
and sexual attacks.  As such, the physician opined that it 
was likely that the veteran had PTSD as a result of those in-
service experiences.

In June 2000, the Board determined that the veteran's claim 
was well grounded.  The matter was then remanded for further 
development.  The RO was directed to comply with the special 
evidentiary procedures for developing claims for PTSD based 
on personal assault.  The Board also directed that the 
veteran be afforded a psychiatric examination to determine 
whether she has PTSD.

In August 2000, the veteran responded to an RO inquiry 
regarding the sexual harassment or assault that occurred 
during her active military service.  The veteran said she did 
not know whether any official report was made regarding the 
harassment she endured during her active service.  She said 
she discussed the matter with her mother, the base chaplain, 
and her commanding officer.  She did not give the name of the 
chaplain or her commanding officer.  The veteran stated that 
the incident occurred some time between December 1973 and 
January 1974 while she was stationed at Chanute Air Force 
Base and enrolled in ASGE School.  She could not recall the 
teacher's name.  

An August 2000 statement from the veteran's mother was also 
submitted.  Therein, the veteran's mother recalled that her 
daughter had called her several times in a state of panic.  
She said the veteran was very fearful and would scream, 
"they are out to get me."  She stated the veteran told her 
that her teacher had informed her that she would be, "gang-
raped before the class was completed."  She said she advised 
her to talk with the chaplain and her commanding officer.  
She maintained that the veteran's psychiatric condition had 
grown progressively worse since that time.

Medical records from the Durham VAMC dated from August 1997 
to October 2000 show that the veteran was followed for 
psychiatric complaints.  Significantly, a May 2000 treatment 
note indicates that the veteran was diagnosed as having a 
borderline personality disorder, major depression, and PTSD.  
However, the PTSD was observed to be the result of the 
veteran's response to recently being in a motor vehicle 
accident.  

In December 2000, the veteran underwent psychological 
testing, which was administered at VA expense.  The results 
of the initial testing were invalid so additional tests were 
administered.  The results of the second testing were 
suggestive of bipolar disorder, generalized anxiety disorder, 
or paranoid personality.  However, it was noted that the test 
may have under-represented the veteran's level of 
psychological maladjustment.  Therefore, a diagnosis of PTSD 
could not be ruled out on the basis of the test results.

In December 2000, QTC Medical Services, under a contract with 
VA, performed a psychiatric examination of the veteran.  She 
reported that she had been the victim of a group rape in 
service.  Although she did not have intercourse, she stated 
she was made to perform sexual acts on her assailants.  She 
also indicated that she was physically violated.  She said 
there were more than five (5) attackers but less than 20.  
She recalled that the group was comprised of teachers and 
fellow class members.  The veteran said the incident occurred 
at approximately 5:00 a.m., which was the time when her class 
usually began.  She maintained that the teacher initiated the 
attack and then instructed the class members to continue.  
She said she reported the incident to her chaplain and 
sergeant.  She also asserted that shortly thereafter, she 
started using drugs in order to forget what had happened.  A 
mental status examination was conducted.  Her medical records 
and psychological tests were reviewed.  The diagnosis was 
borderline personality disorder.  The examiner opined that 
the veteran did not suffer from a disability manifested by 
PTSD.

III.  Statutory and Regulatory Criteria

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days, and a psychosis becomes 
manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

IV.  Analysis

In the Board's opinion the preponderance of the evidence 
establishes that the veteran does not have PTSD due to a 
service stressor.  The April 1999 letter from the veteran's 
treating psychiatrist merely indicates that there was a 
possibility that the veteran suffered from PTSD as a result 
of her recently reported in-service sexual assault.  An 
actual diagnosis of PTSD was not rendered.  Subsequent VA 
treatment records fail to record a diagnosis of PTSD related 
to her active service.  A diagnosis of PTSD was rendered in 
May 2000, but that diagnosis was associated with the 
veteran's involvement in a recent motor vehicle accident.  
Further, the report of the December 2000 psychiatric 
examination, which included a psychological testing and 
complete review of the medical record, indicates that the 
veteran did not have PTSD.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran was found to have a personality disorder during 
service but this is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  

Service medical records are negative for evidence of any 
acquired psychiatric disorder.  Moreover, in contemplation of 
her service discharge, the veteran was afforded a psychiatric 
examination and the examining psychologist specifically 
determined that no psychiatric disease was present.  An 
August 1975 VA examination report indicates that the 
veteran's psychiatric condition was normal.  In fact there is 
no medical evidence of any acquired psychiatric disorder 
until many years after the veteran's discharge from service.  
The first evidence suggesting a diagnosis of an acquired 
psychiatric disability is dated in 1981.  With the exception 
of the PTSD discussed above, there is no indication in the 
medical evidence that the veteran currently has an acquired 
psychiatric disorder which is etiologically related to her 
military service.  

The veteran argues that she has experienced psychiatric 
problems since her service discharge, but that she did not 
"come to terms" with her problem until many years after her 
discharge.  She contends that her currently diagnosed 
psychiatric disorder is related to psychological stress she 
experienced in service.  As explained above, the 
preponderance of the medical evidence establishes that the 
veteran does not have PTSD due to a service stressor.  The 
veteran's lay opinion to the effect that her current 
psychiatric disability is attributable to service stressors 
is not competent evidence of a such a nexus since lay persons 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the above, the Board must conclude that service 
connection is not warranted for psychiatric disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

